IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

THE UNITED STATES OF AMERICA,

Plaintiff,

Vv. 4:18CR256

PAUL FRANCIS DUNN, III

Ne ee Ne NL

Defendant.
ORDER

Counsel in the above-captioned case have advised the Court that all pretrial motions have
been complied with and/or that all matters raised in the parties’ motions have been resolved by
agreement. Therefore, a hearing in this case is deemed unnecessary. All motions filed on behalf
of the defendant, Paul Francis Dunn, are dismissed.

SO ORDERED, this 3-/_ day of October 2019.

[Melody h, fle

CHRISTOPHER L. RAY
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF GEORGIA
